DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
Claims 1-20, as originally filed 25 February 2020, are pending.
Claim Objections
Claims 6, 13, and 19 are objected to on the basis of the following informality:  Each “um” recited therein must be replaced with “µm”.  Appropriate correction is required.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.  
Regarding claim 1, the italicized segment of the following limitation is unclear: “a water-soluble additive layer provided between an outer surface of aggregate cluster of the plurality of elongated bodies and the outer surface of the balloon.”  The examiner, even after consulting the specification, is unable to determine what constitutes an outer surface of aggregate cluster.  Furthermore, there is no antecedent basis for the aggregate cluster.  MPEP § 2173.05(e).  
In further regard to claim 1, the italicized segment of the following limitation is unclear: “the additive layer possessing an outer surface located outside an outer surface of at least some of the elongate bodies in the cluster of elongated bodies.”  The examiner, after consulting the specification, is unable to determine to a reasonable degree of certainty what constitutes an outer surface located outside an outer surface of at least some of the elongate bodies.  
Regarding claims 3, 4, 11 and 12, the phrase “low molecular weight,” which is a relative term, is not defined in the specification and, therefore, renders the claims indefinite.  MPEP § 2173.05(b).  
Regarding claims 9 and 15, the verb <supplying> generates uncertainty over whether an active (manipulative) step actually is required by the claim.  The examiner recommends <applying> or other verb that actually requires an action, such as <depositing>.  Applicant is cautioned there must be adequate written descriptive support in the specification, as originally filed, for the amendment.  
In further regard to claim 15, it is unclear whether this claim requires an additional active step, such as waiting, after the first step, for crystal growth to reach a certain threshold and, thereafter, supplying the second coating.  The examiner recommends that Applicant amend this claim, which is directed to a method, to recite an active step.  
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
[A] claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form.
Claim 14, which is directed to a method of forming a drug coating layer, recites the following limitation: “wherein all of the elongated bodies make up at least 50% of a total amount of drug crystals on the outer surface of the balloon, based on total volume of the crystals.”  The foregoing limitation does not refine an active step, introduce an additional active step, or otherwise further define the method recited in claim 9.  Rather, it merely expresses an intended structural result that ensues from engaging in the method of claim 9.  Therefore, claim 14 fails to further limit the claim from which it depends and, consequently, do not comply with 35 U.S.C. 112(d).  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejection - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0385122 A1) in view of Levi (US 2012/0231037 A1) and Cleek (US 2014/0271775 A1).  
Yamashita is directed to “a drug coating layer having a morphological form including a plurality of elongated bodies having long axes that each crystal of a water-insoluble drug independently has on a substrate surface, in which the long axes of the elongated bodies are nearly linear in shape, and the long axes of the elongated bodies form an angle in a predetermined range with respect to a substrate plane with which the long axis of the elongated body intersects.”  Abstract.  
In Example 3 (paras. [0086]-[0089]), Yamashita discloses that the foregoing drug coating layer can formed on a balloon.  Figures 3A and 3B of Yamashita, which correspond to Example 3 (para. [0025]), show elongate crystals of paclitaxel (a water-insoluble drug) present on the outer surface of the balloon.  Those elongate crystals have different angles and lengths, and there is space among them.  Each of them has a tip end and a side surface.  Furthermore, the outer surface shown in Figure 3B is undulating.  
However, Yamashita is silent regarding whether the drug coating layer can further comprise a water-soluble additive layer that fills spaces among at least some of the paclitaxel crystals (claim 1).  It follows that Yamashita also does not disclose that “the tip ends of at least some of the elongated bodies protruding outwardly beyond the additive layer so that the tip ends and side surfaces of the at least some of the elongated bodies are exposed outwardly of the additive layer” (claim 1).  As explained below, the following two references compensate for this deficiency:  Levi and Cleek.
Levi is directed to crystalline drug-containing coatings for medical devices, such as intra-aortic balloons.  Title/Abstract and paras. [0175], [0224].  
Levi teaches that “[a] top layer can be applied onto all those portions of the surface onto which the active agent is deposited” and “[a]lternatively, the top layer is applied onto the entire surface, or, for example, onto the outer or inner portion of the surface.”  Para. [0287].  “The top layer,” Levi continues, “serves for temporarily protecting the therapeutically active agent, and thus is designed such that is can be readily removed.”  Para. [0288].  
Levi additionally teaches a top layer can reduce fiction during implantation and mitigate premature release of the crystalline agent.  Para. [0289].  It can also serve as a lubricant to facilitate implantation.  Para. [0290].  
Levi teaches that “the top layer is made of a water-soluble material, so as to allow its removal shortly after it is placed, for example, in a physiological environment.”  (Emphasis added) Para. [0294]; see also para. [0295].  Exemplary water-soluble materials are taught in paragraph [0300], and Levi identifies paclitaxel as an exemplary drug.  Para. [0236].  
Cleek is directed to “composites comprising substrates having oriented drug crystals of high aspect ratio habit.”  Abstract.  “In particular,” Cleek continues, “the disclosure relates to said composites, their methods of preparation, devices comprising said composites, and their methods of use, e.g., uses for the treatment of vascular disease.”  Id.  “The disclosure also relates to hollow, high aspect ratio paclitaxel crystals.”  Id.  
Cleek teaches that the catheter-based device can be a “medical balloon” and that “the crystals of the coating are fully or partially adhered onto and optionally extended and/or embedded into at least one surface of the catheter-based device, as shown in FIG. 19B.”  Para. [0089].  Figure 19B is reproduced below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Cleek further teaches that “projecting crystals that have adhered onto and optionally penetrated into the wall of the vascular tissue remain adhered onto and optionally penetrated into the wall of the vascular tissue during the return of the catheter-based medical device to the first diameter and first surface area, thereby treating the vascular disease.”  Para. [0090].  
Prior to the time of filing the present application, the teachings of Levi and Cleek, in combination, would have motivated a person having ordinary skill in the art to modify the drug coating of Yamashita by thereafter applying a water-soluble coating sufficient to partially embed the elongate paclitaxel crystals to achieve some of the top coat benefits taught in Levi (e.g., lubrication, prevention of premature drug release, drug protection), while realizing the benefit of adherence to vascular tissue resulting from the protruding drug crystals (Cleek).  Therefore, claims 1, 5, 16, and 20 are prima facie obvious.  
Regarding claims 2 and 17, Applicant is referred to MPEP § 2144.05(VI)(B), which provides that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
Regarding claims 3 and 4, Applicant is referred to paragraphs [0299] and [0300] of Cleek.  
Regarding claims 6 and 19, Yamashita discloses that “[a] length in the axial direction of the elongated body having a long axis is preferably 5 µm to 20 µm, more preferably 9 µm to 11 µm, and still more preferably about 10 µm” (para. [0043]).  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Regarding claims 7 and 14, Applicant is referred to paragraphs [0044] and [0049] of Yamashita.
Regarding claim 8, Applicant is referred to paragraph [0071] of Yamashita.  
Regarding claims 9 and 12, Applicant is referred to paragraphs [0086]-[0089] of Yamashita.  The examiner notes that L-serine ethyl ester hydrochloride qualifies as “a water-soluble additive” (claim 9).  Para. [0086].  Additionally, water is present, and ethanol and/or tetrahydrofuran qualifies as an organic solvent.  Id.  
Regarding claims 10 and 11, Applicant is referred to paragraphs [0299] and [0300] of Cleek.  
Regarding claim 13, Yamashita discloses that “[a] length in the axial direction of the elongated body having a long axis is preferably 5 µm to 20 µm, more preferably 9 µm to 11 µm, and still more preferably about 10 µm” (para. [0043]).  MPEP § 2144.05(I) (quoted supra).  
Regarding claims 15 and 18, Applicant is alerted that “‘[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  MPEP 2144.05(II)(A), quoting In re Aller, 220 F.2d 454, 456 (CCPA 1955).  A person having ordinary skill in the art would have weighed the competing factors taught in Levi and Clerk (discussed above) while engaging in routine experimentation with parameters, such as protrusion height and processes relating thereto.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” grantedby a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25,PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. Aweb-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-7, 15-18, 20-24, and 26-28 of co-pending Application No. 16/127,586 (as amended in the Notice of Allowance mailed 25 May 2022).
The conflicting claims (the claims of the ’586 Application) are directed to a balloon catheter and related methods.  The balloon catheter recited in the conflicting claims is coated with a plurality of elongated crystals composed of a water-soluble drug.  See conflicting claims 1, 15, and 28.  The conflicting claims essentially recite that the crystals are partially embedded in a water-soluble additive layer, which is referred to therein as a “the base material being an additive layer containing a water-soluble low-molecular compound disposed on the outer surface of the balloon.”  Claim 1.  Conflicting claim 1 recites that the second elongated bodies originate on the outer surface of the balloon and terminate outside of the base material, which indicates that the elongated crystals protrude from the base material, as in the claims of the present application.  See also conflicting claim 28.  In sum, it is appropriate to provisionally reject claims 1-20 on the ground of nonstatutory obviousness-type double patenting.  This is a provisional rejection because the conflicting claims have not yet been patented.  
Conclusion
Claims 1-20 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
18 June 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611